Citation Nr: 1332504	
Decision Date: 10/21/13    Archive Date: 10/24/13

DOCKET NO.  09-23 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial evaluation in excess of 20 percent for diabetes mellitus.

3.  Entitlement to service connection for a cold sensitivity disability, to include as secondary to service-connected diabetes mellitus.

4.  Entitlement to service connection for gastroesophageal reflux disease (GERD) with Barrett's esophagus.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from January 1960 to December 1980.

This appeal arises before the Board of Veterans' Appeals (Board) from July 2006, May 2008 and July 2008 rating decisions rendered by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran requested, and was scheduled for a videoconference hearing before a Veterans Law Judge at the RO on July 30, 2010.  However, the Veteran failed to appear for his hearing.  As such, his hearing request is deemed withdrawn.  See 38 C.F.R. §§ 20.702(e); 20.704(e) (2012).

The Court has held that a request for a TDIU, whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation; there must be cogent evidence of unemployability in the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  In this case, in a September 2013 Written Brief Presentation, the Veteran's representative claimed that the Veteran was unable to gain and sustain employment due to his service-connected disabilities.  Accordingly, a claim for TDIU has been raised by the record and that issue is addressed in the Remand that follows the Order section of this decision.

The issues of entitlement to service connection for hypertension and erectile dysfunction as secondary to service-connected diabetes mellitus and service connection for sleep apnea as secondary to service-connected PTSD have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Following a review of the Veteran's claims file, the Board finds that further development is required prior to the adjudication of the claims for an initial rating in excess of 10 percent for PTSD, an initial rating in excess of 20 percent for diabetes mellitus, entitlement to service connection for GERD with Barrett's esophagus, entitlement to service connection for a cold sensitivity in the feet disability and entitlement to a TDIU.

Regarding his increased rating claims, the Veteran's last VA examination for his diabetes mellitus disability took place in March 2008.  The last VA examination for his PTSD disability took place in July 2007.  In the September 2013 Written Brief Presentation, the Veteran's representative argued that the evaluations currently of record do not accurately reflect the true extent of the Veteran's current diabetes mellitus and PTSD disabilities.  

Although a new VA examination is not warranted based merely upon the passage of time [see Palczewski v. Nicholson, 21 Vet. App. 174 (2007)], the Court has held that where a veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, the VA must provide a new examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992). 

In this connection, the Board believes that medical examinations assessing the current severity of the Veteran's diabetes mellitus and PTSD disabilities are necessary to adequately decide these claims. 

Regarding the Veteran's service connection claims, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The threshold for finding a link between current disability and disease or injury in service is low.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

If the medical evidence of record is insufficient, or, in the opinion of the Board, of doubtful weight or credibility, the Board is always free to supplement the record by seeking an advisory opinion, ordering a medical examination or citing recognized medical treatises in its decisions that clearly support its ultimate conclusions.  However, it is not free to substitute its own judgment for that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 

The Board notes that 38 C.F.R. § 3.310(a) permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439 (1995).

Regarding the Veteran's claim for a cold sensitivity disability, to include as secondary to service-connected diabetes mellitus, the Veteran underwent a VA examination in March 2008.  The examiner noted that the Veteran had peripheral neuropathic symptoms as he had numbness/burning/tingling in his lower extremities.  However, the examiner indicated that there were no symptoms of diabetic related peripheral vascular disease in his lower extremities.  Accordingly, the examiner did not provide a diagnosis of peripheral neuropathy.

Subsequent to the March 2008 VA examination, a March 2009 VA treatment report reflected a diagnosis of venous insufficiency.  Additionally, the Veteran has submitted internet material which indicates that the "gradual onset of numbness and tingling in your feet or hands" was common among those with neuropathy.  

As the Veteran now has a current disability which may be related to his service-connected diabetes mellitus, the Board finds that the evidence currently of record is insufficient to resolve the claim for service connection for a cold sensitivity in the feet disability as secondary to service-connected diabetes mellitus and that further medical examination in connection with this claim is warranted.

Regarding the Veteran's claim for service connection for GERD, the Veteran's service treatment records demonstrate that the Veteran presented with complaints of heartburn and indigestion on multiple occasions during his service.  Notably, a September 1980 treatment report noted that the Veteran reported having indigestion complaints for the past 2 years.  

VA and private treatment records demonstrate a current diagnosis of GERD with Barrett's esophagus.

The Board notes that the Veteran has yet to undergo a VA examination for his claimed GERD with Barrett's esophagus disability.  As the Veteran has evidence of a current GERD disability and in-service reports of indigestion and heartburn, the Board finds that an examination or opinion is necessary to make a decision on the claim. 

Regarding the Veteran's claim for a TDIU, as noted in the Introduction above, the Court has held that TDIU is encompassed in a claim for increased rating or the appeal of an initial rating when such is reasonably raised in the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As such, the issue of entitlement to TDIU should be adjudicated by the RO in light of the Court's decision in Rice.

Additionally, the Board may not reject a claim for a TDIU without producing evidence that the Veteran can perform work that would produce sufficient income to be other than marginal.  Indeed, VA's duty to assist requires that VA obtain an examination that includes an opinion on the effect of the Veteran's service-connected disability or disabilities on his ability to work.  Friscia v. Brown, 7 Vet. App. 294 (1994).  Therefore, on remand, the originating agency will be requested to obtain a medical opinion that addresses the effect the Veteran's service-connected disabilities have on his ability to obtain and maintain employment.

Finally, the Board notes that the most recent VA treatment records in the file are from August 2009.  Therefore, it appears that additional records pertaining to the Veteran's diagnosis and treatment for his service connected disabilities may exist.  See Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA treatment records are in constructive possession of the Secretary, and must be considered if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated his for the disabilities on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  Obtain from the Nashville, Tennessee VA Medical Center (VAMC) all outstanding medical records from August 2009 to the present.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

3.  The RO or the AMC should arrange for the Veteran to be scheduled for a VA examination by an examiner with the sufficient expertise to ascertain the current severity and manifestations of his service-connected PTSD.  The examiner should describe the Veteran's symptoms and note the impact, if any, of the Veteran's PTSD on his social and occupational functioning.  Further, the examiner should comment as to the impact of the Veteran's diabetes mellitus on his employment.
Any indicated studies should be performed.  The RO or the AMC should ensure that the examiner provides all information required for rating purposes.  

4.  The RO/AMC should arrange for the Veteran to undergo a VA examination, by an appropriate examiner, to determine the current severity of his service-connected diabetes mellitus.  The entire claims file must be provided to the examiner, and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  All indicated tests should be accomplished and all clinical findings reported in detail.

The examiner should render findings responsive to the criteria for rating diabetes mellitus, to include whether the condition requires insulin, restricted diet, and/or regulation of activities (avoidance of strenuous occupational and recreational activities); the existence and frequency of any episodes of ketoacidosis or hypoglycemic reactions, and the number of yearly hospitalizations and/or monthly visits to a diabetic care provider such episodes require; and the extent and progression of any associated weight loss and/or strength.

Further, the examiner should comment as to the impact of the Veteran's diabetes mellitus on his employment.

The examiner should set forth all examination findings, together with the complete rationale for the comments and opinions expressed.

5.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any currently present cold sensitivity disability.  

The examiner should provide an opinion regarding whether it is at least as likely as not (e.g., a 50 percent or greater probability) that such condition is related to any disease or injury in service, or to the Veteran's service-connected diabetes mellitus disability (to include both cause and aggravation).

Adequate reasons and bases for any opinion rendered must be provided.  All studies deemed appropriate in the medical opinion of the examiner should be performed, and all the findings should be set forth in detail.  The claims file should be made available to the examiner, who should review the entire claims folder in conjunction with this examination.  

6.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any currently present GERD with Barrett's esophagus disability.  

The examiner should provide an opinion regarding whether it is at least as likely as not (e.g., a 50 percent or greater probability) that such condition is related to or had its onset in service. 

Adequate reasons and bases for any opinion rendered must be provided.  All studies deemed appropriate in the medical opinion of the examiner should be performed, and all the findings should be set forth in detail.  The claims file should be made available to the examiner, who should review the entire claims folder in conjunction with this examination.  

7.  The Veteran should be afforded a VA examination by a medical provider with appropriate expertise to determine the impact of the service-connected disabilities on the Veteran's employability.  The claims file must be made available for review by the examiner should note such review in the report.

The examiner should determine whether it is at least as likely as not that the Veteran's service-connected disabilities are sufficiently severe, by themselves, to render him unable to secure and follow a substantially gainful occupation without regard to his nonservice-connected disabilities, or his age.  

The examiner should provide the rationale for all opinions expressed.  

8.  Thereafter, readjudicate the issues on appeal, to include entitlement to a TDIU.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



